                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

COLVISTEC AG, a German
corporation

             Plaintiff,

v.                                                Case No: 2:18-cv-783-FtM-38CM

EQUITECH INT’L CORP and MIP
TECHNOLOGY CORPORATION,

             Defendants.


                                      ORDER

      This matter comes before the Court upon review of Plaintiff’s Unopposed

Motion for Clerk’s Default filed on January 22, 2019. Doc. 28. On December 18,

2018, Plaintiff filed a motion to strike Defendant Equitech International

Corporation’s (“Equitech”) answer filed pro se by its chairman Donald Skelton. Doc.

14; see Doc. 11. The Court denied the motion without prejudice, allowing Equitech

until January 21, 2019 to retain counsel and have counsel file a notice of appearance

with the Court. Doc. 15 at 2. To date, Equitech has not retained counsel and no

attorney has filed a notice of appearance on behalf of Equitech.      See generally

Docket. On January 22, 2019, Plaintiff filed a renewed motion to strike Equitech’s

answer, which the Honorable Sheri Polster Chappell granted on January 24, 2019.

Docs. 27, 30. Plaintiff now moves, pursuant to Rule 55(a) of the Federal Rules of

Civil Procedure, for entry of a Clerk’s default against Equitech. Id. at 1. Equitech

does not oppose the requested relief. Id. at 2.
      Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Similarly, Middle District of Florida Local Rule 1.07(b)

provides:

      When service of process has been effected but no appearance or response
      is made within the time and manner provided by Rule 12, Fed. R. Civ.
      P., the party effecting service shall promptly apply to the Clerk for entry
      of default pursuant to Rule 55(a), Fed. R. Civ. P.

M.D. Fla. R. 1.07(b). Prior to directing the Clerk to enter a default, the Court must

first determine whether the plaintiff properly effected service of process. United

States v. Donald, No. 3:09-cv-147-J-32HTS, 2009 WL 1810357, at *1 (M.D. Fla. June

24, 2009).

      Service on a corporation can be made by any manner accepted in the state or

“by delivering a copy of the summons and of the complaint to an officer, a managing

or general agent, or any other agent authorized by appointment or by law to receive

service of process[.]”   Fed. R. Civ. P. 4(h)(1)(A), (e)(1).   Section 48.081, Florida

Statutes, provides a hierarchy for service of process upon a corporation. A private

corporation may be served by serving process on the president, vice president, or

other head of the corporation, and in the absence of any such persons, on other

corporate employees, including any officer or director. Fla. Stat. § 48.081(1)(a)-(d).

      Here, the Court finds Plaintiff properly effected service on Equitech.        The

return of service states that on December 4, 2018, a process server served a true copy

of the Summons and Complaint to Donald Skelton, the president of Equitech, at



                                          -2-
28648 Lisburn Court, Bonita Springs, Florida.       Doc. 17.   Service of process was

therefore properly effected under Rule 4 of the Federal Rules of Civil Procedure and

Florida law.   See Fed. R. Civ. P. 4(h)(1)(A), (e)(1); Fla. Stat. § 48.081(1)(a)-(d).

Pursuant to Rule 12, a defendant must serve an answer within 21 days after being

served with the summons and complaint. See Fed. R. Civ. P. 12. Here, Equitech

has not filed a proper answer within the required time, and filed only an improper

pro se answer through its chairman Donald Skelton. See Doc. 11; M.D. Fla. R.

2.03(e). Further, Equitech does not oppose the entry of a Clerk’s default against it.

See Doc. 28 at 2. Therefore, the entry of Clerk’s default pursuant to Rule 55(a) of

the Federal Rules of Civil Procedure and Rule 1.07(b) of the Middle District of Florida

Local Rules is appropriate.

      ACCORDINGLY, it is

      ORDERED:

      Plaintiff’s Unopposed Motion for Clerk’s Default (Doc. 28) is GRANTED. The

Clerk is directed to enter a Clerk’s Default against Defendant Equitech International

Corporation.




                                         -3-
        DONE and ORDERED in Fort Myers, Florida on this 25th day of January,

2019.




Copies:
Counsel of record
Pro se parties




                                     -4-
